Citation Nr: 0602408	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04 32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1972 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDING OF FACT

The veteran does not have a low back disorder that is 
attributable to an injury or disease in service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 6 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

Review of the record indicates that VA has fulfilled its duty 
to notify the veteran in this case.  In July 2003 the RO 
informed the veteran by written correspondence of the 
evidence needed to substantiate his claim.  The letter also 
advised the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  
Finally, the veteran was advised to submit evidence to the 
RO.  The Board finds the July 2003 letter is sufficient to 
fulfill VA's duty to provide the notice required under the 
VCAA and the implementing regulations.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO obtained all 
private records identified by the veteran.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  There is no information or evidence of 
record that would tend to indicate that a current low back 
disorder may be associated with any event, injury, or disease 
in service, or with another service-connected disability.  
Therefore, the Board finds that the VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Background

Service medical records (SMRs) show that the veteran was 
treated for complaints of low back pain in September 1984 and 
September 1985.  No specific etiology was identified for the 
1984 event.  The veteran related he had been moving heavy 
objects and developed pain the next day at the time of the 
September 1985 incident.  The assessment was low back pain 
for both incidents.  No x-rays were ordered.  The veteran was 
seen in October 1991 with complaints of chest and back pain.  
The back pain was more related to the veteran's chest 
complaints and the assessment was probable pleuritis.  The 
veteran did not report any recurrent back problems on his 
medical history at the time of his retirement physical in 
April 1992.  Further, no abnormality of the back was noted on 
the physical examination.
The veteran submitted a claim for disability compensation 
benefits in August 1992.  He did not identify a back problem 
as one of the issues for consideration.  He submitted his 
current claim for service connection, and increased ratings 
for previously service-connected disabilities in July 2003.

The veteran was afforded a VA examination in August 2003.  
However, the examination was limited to an assessment of the 
veteran's service-connected disabilities involving his right 
knee, right ankle, and right inguinal hernia repair.

Records from R. Pezzin, M.D., for the period from August 1994 
to May 2003, show that the veteran was treated on several 
occasions for complaints of back pain.  The first instance 
was in October 1997.  There was no recent injury involved.  
The veteran was treated again in December 2000.  He reported 
that he had struck a deer while driving his car.  He reported 
the onset of back pain three days after the accident.  The 
veteran was treated for back pain on several other occasions.  
The back pain was usually associated with a recent activity 
such as bending, lifting, twisting, and doing yard work.  
There was no mention of any prior back problems during the 
veteran's military service.  

The veteran was referred for a consult with R. Nagauszewski, 
M. D., in June 2003.  The veteran had worsening back pain 
with radiation into his legs.  Dr. Nagauszewski noted that 
the veteran's back pain started about four to five years 
earlier.  The onset was related to the veteran's accident 
with the deer.

Treatment records from Dr. Nagauszewski and C. Herring, M.D., 
reflect that the veteran underwent additional treatment 
specifically for his back complaints.  A June 2003 magnetic 
resonance imaging (MRI) report noted that the veteran had 
lumbar spondylosis.  There was degeneration of all of the 
lumbar discs.  There was a narrowing of all lumbar discs 
except for L2-L3.  There was anterior protrusion of the L1-L2 
disc anterior to the vertebral bodies.  There was also a 
moderate to large disc protrusion laterally to the right at 
L3-L4.  The report further noted that there was broad-based 
bulging of the L4-L5 disc without evidence of focal disc 
protrusion.  A moderate disc protrusion was demonstrated at 
L5-S1 centrally and to the right.  This was said to produce 
moderate extrinsic compression on the thecal sac centrally 
and to the right.  In October 2003, the veteran was 
hospitalized for right L4-5 disk herniation and underwent 
right L5-S1 diskectomy.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty while in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2005).  

That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The service medical records show that the veteran had 
episodes of low back pain in 1984 and 1985.  The October 1991 
incident involved back pain that was related to the veteran's 
chest complaints.  The April 1992 retirement physical 
examination was negative for any evidence of a recurring, or 
chronic low back disorder.  

The first post-service evidence of any type of a back problem 
is found in the records from Dr. Pezzin.  The veteran was 
seen for back pain in October 1997, more than five years 
after service.  The veteran was treated for back pain on 
several other occasions.  There was no mention of any of the 
complaints being related to any event in service.

There is no evidence of record to show any nexus between the 
veteran's military service and the post-service back 
complaints first documented in 1997.  After December 2000, 
the veteran's treating physicians have essentially attributed 
his back complaints, to include the multiple problems 
identified on the June 2003 MRI report, to when he struck a 
deer with his car.  

The veteran has not made any statement as to why he believes 
that any currently diagnosed back disorder is related to 
service.  He has not provided any evidence or information 
tending to show post-service continuity of symptomatology 
which might indicate a link between the in-service episodes 
of low back pain and the post-service low back pain.  Based 
on the evidence of record, a causal link between the 
veteran's current back condition and any incident of military 
service cannot be established.  Service connection for a low 
back disorder is therefore not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a low back disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


